Citation Nr: 1039830	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-24 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan
INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the August 2008 rating action in which the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa denied the benefits sought on appeal.  

In June 2010, the Veteran testified at a video conference hearing 
conducted before the undersigned Acting Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A copy of the transcript of that 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Hearing loss did not manifest in service or sensorineural 
hearing loss within one year thereafter, and hearing loss has not 
been shown to be causally or etiologically related to the 
Veteran's military service.  

3.  Resolving reasonable doubt in favor of the Veteran, his 
tinnitus is related to noise exposure incurred during his 
military service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in active service, nor may 
sensorineural hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).  

2.  Resolving reasonable doubt in favor of the Veteran, his 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  

As a prefatory matter, with regard to the Veteran's tinnitus 
claim, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

With regard to the Veteran's bilateral hearing loss claim, the RO 
did provide him with notice in January 2008 prior to the initial 
decision on the claim in August 2008.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been met, 
and to decide the appeal would not be prejudicial to the Veteran.  

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection for 
bilateral hearing loss.  Specifically, the January 2008 letter 
stated that the evidence must show that he had an injury in 
military service or a disease that began in, or was made worse 
during military service, or that there was an event in service 
that caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in military 
service.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
In particular, the January 2008 letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary to 
support his claim, including that VA would request any pertinent 
records held by Federal agencies, such as military records, and 
VA medical records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2008 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the January 2008 letter informed him that it was his 
responsibility to ensure that VA received all requested records 
that are not in the possession of a Federal department or agency.

Further, during the pendency of this appeal, and specifically on 
March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present case, the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating and 
effective date.  In this regard, the Board notes that the January 
2008 letter informed him that a disability rating was assigned 
when a disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings and 
effective dates were determined.  

In addition, the duty to assist the Veteran has been satisfied in 
this case.  His service treatment records as well as all 
identified and available VA medical records pertinent to the 
years after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's claim.  
The Veteran was also afforded a VA examination in January 2008 in 
connection with his claim for service connection for bilateral 
hearing loss in accordance with 38 C.F.R. § 3.159 (c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

The Board finds the January 2008 VA examination to be adequate 
with respect to the Veteran's bilateral hearing loss claim.  The 
examiner indicated that the Veteran's claims file had been 
reviewed prior to his examination.  The examination also included 
a review and discussion of the Veteran's existing medical 
records, an interview with the Veteran including a discussion 
regarding his medical history, and a thorough audiological 
examination of the Veteran.  Based on the medical evidence of 
record, and an evaluation of the Veteran, the examiner provided 
an etiological opinion concerning the Veteran's bilateral hearing 
loss and service, and included the rationale upon which the 
opinion was based.  

Further review of the claims folder indicates that, after the 
statement of the case was issued in June 2009, and specifically 
in January 2010, records of VA outpatient treatment that the 
Veteran has received were associated with his file.  The Veteran 
has not waived consideration of this evidence by the agency of 
original jurisdiction (AOJ), and the RO did not readjudicate his 
appeal in light of these additional records.  Significantly, 
however, these reports do not reflect medical care received, or 
evaluation of, the disabilities here at issue.  Accordingly, a 
remand to accord the AOJ an opportunity to readjudicate the 
Veteran's service connection claims in light of this additional 
evidence is not necessary.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, 
there must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

A.	Bilateral Hearing Loss

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2010).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The threshold for 
normal hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  See 38 C.F.R. § 
3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of evidence of a hearing disability during service 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not 
always fatal to a service connection claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis for a 
grant of service connection for hearing loss where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley at 159.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss.  During his October 2008 personal hearing and June 
2010 video conference hearing, the Veteran maintains to have 
suffered hearing loss as a result of his exposure to loud 
artillery, rifle and Army Carrier noise while serving as an 
infantryman.  The Veteran explained that his duties included 
providing security for the combat engineers as they travelled 
through Vietnam "destroying the bunkers" and blowing up 
tunnels.  (See Regional Office hearing transcript, pp. 1-2).  He 
also maintains that he was not provided hearing protection during 
this time.  (See video conference hearing transcript, p. 4).  

The Veteran is considered competent to relate a history of noise 
exposure during service.  See 38 C.F.R. § 3.159(a)(2); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent 
to testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  

The Veteran's military records show his military occupational 
specialty was that of Light Weapons Infantryman, and he was 
assigned to the 4th Infantry Division.  His DD 214 reflects that 
he had six months of foreign service, and his Abstract of Service 
indicates that he served in the Republic of Vietnam from July 
1969 to November 1969 while assigned to the 4th Infantry 
division.  In addition, the record reflects that the Veteran 
received a Sharpshooter Badge as well as the Vietnam Service 
Medal.  Furthermore, the Veteran remarked that he did not wear 
any type of ear protection while performing his duties as an 
infantryman.  Based upon this information and the Veteran's own 
reports of noise exposure, exposure to noise in service is 
conceded.  The questions remain, however, whether the Veteran has 
a current hearing disability for VA purposes, and if so, whether 
the hearing disability is related to the noise exposure in 
service.  

Turning to the Veteran's service treatment records, on his April 
1968 examination conducted pursuant to his enlistment, the 
Veteran did not indicate that he had or had had ear, nose, or 
throat trouble.  In addition, the clinical evaluation of his ears 
and drums was found normal and he had a hearing loss profile of 
'H1' at the time of his February 1969 examination.  See Odiorne 
v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
'PULHES' profile reflects the overall physical and psychiatric 
condition of the Veteran on a scale of 1 (high level of fitness) 
to 4 (a medical condition or physical defect which is below the 
level of medical fitness for retention in the military service)).  

Also, on his April 1968 examination, the authorized audiological 
examination reflected pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
0(10)
0(10)
0(10)
5(10)
LEFT
5(20)
-5(5)
-5(5)
10(20)
40(45)

(NOTE: Before November 1, 1967, audiometric results were reported 
by the military in standards set forth by the American Standards 
Association (ASA).  (VA used ASA standards on or before June 30, 
1966.)  Those are the figures on the left of each column and are 
not in parentheses.  Since the mid-1960s, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI) and have been used 
by the military, for the most part, unless otherwise noted.  (VA 
has used ISO-ANSI standards, unless otherwise noted, since July 
1, 1966.)  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.  The Board notes that 
while this audiological evaluation was conducted after June 30, 
1966, the Veteran's service treatment records contain an 
additional graphical audiogram, dated April 20, 1968, on which it 
is written that the ASA standards were used.)  

The December 1969 separation examination report shows that the 
Veteran's ears and drums were found to be normal on clinical 
evaluation, he denied any ear, nose or throat trouble on his 
report of medical history, and on the authorized audiological 
examination, the examiner found his pure tone thresholds, in 
decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

30

The Veteran's separation examination indicates an improvement in 
the Veteran's hearing acuity.  Of significance is the fact that 
this in-service audiological evaluation did not reflect a hearing 
loss disability for VA compensation purposes.  See 38 C.F.R. 
§ 3.385 (2010).  The remainder of the Veteran's service treatment 
records are devoid of any evidence indicating that he suffered 
from any type of ear difficulties or hearing problems.  

In addition to the findings of improved hearing acuity upon 
separation, the Board notes that the Veteran did not seek 
treatment for hearing loss until many decades after his 
separation from service.  The first post-service evidence 
relevant to this claim is dated in December 2007.  Therefore, the 
Board finds that bilateral hearing loss did not manifest in 
service or within one year thereafter.  Because it did not 
manifest within one year from separation from service, the Board 
finds that presumptive service connection for sensorineural 
hearing loss is not warranted in this particular case.  See 38 
C.F.R. §§ 3.307, 3.309(a).  

The Veteran's post-service medical records show that he does have 
a current bilateral hearing loss by VA standards.  In this 
regard, the Veteran underwent a VA audiological examination in 
January 2008.  The examiner reviewed the Veteran's service 
treatment records and medical history, as well as his post-
service VA treatment records, noting that the Veteran was the 
primary source of information, and that he considered the Veteran 
to be a "reliable historian."  The examiner also noted the 
Veteran's exposure to artillery and rifle sounds while serving in 
the military, and that the Veteran did not have any form of ear 
protection during this time.  

On the authorized audiological evaluation pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
45
80
LEFT
15
15
20
65
85

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and left ear.

Based on her evaluation of the Veteran, the examiner described 
the Veteran's hearing as within normal limits in the 250-1000 and 
2000 Hz frequencies, and diagnosed him with mild to severe 
sensorineural hearing in the 3000 and 4000 Hz frequencies in the 
right ear.  She also described the Veteran's hearing as within 
normal limits in the 250-2000 Hz frequencies, and diagnosed him 
with moderately-severe to severe sensorineural loss in the higher 
frequencies in the left ear.  The examiner concluded that it was 
less likely as not that the Veteran's hearing loss was caused by 
or a result of his military noise exposure.  His rationale for 
his opinion is that the Veteran's separation examination 
reflected "better thresholds than [the] entrance exam."  

The Veteran has argued that he was exposed to extreme noise 
levels while serving as an infantryman in service and that these 
circumstances were the events from which his hearing loss 
resulted.  The Veteran is considered competent to relate a 
history of noise exposure during service.  See 38 C.F.R. § 
3.159(a)(2).  In this regard, the Board acknowledges that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, he is competent to report that he has 
problems hearing people talk since service.  As noted above, the 
examiner did consider the Veteran's history and accepted his 
statements regarding in-service noise exposure before providing 
her opinion against his claim.  The January 2008 VA examiner's 
opinion is considered competent medical evidence with regard to 
whether the Veteran's hearing loss is etiologically related to 
his military service.  See Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  The Veteran, however, is not competent to 
provide a medical opinion on the etiology of his hearing loss 
because he has not been shown to have the required medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Moreover, the Board finds that the Veteran's claim is not 
supported by the post-service medical records as discussed above.  
In fact, the first post-service record evidencing the Veteran's 
complaints of hearing loss is his December 2007 claim, thirty-
eight years after his separation.  Indeed, the Veteran had the 
opportunity to file a claim for this condition given the fact 
that he filed a claim seeking service connection for sores on his 
right foot and underwent a VA examination for said claim 
immediately after his separation.  The fact that the Veteran 
underwent a medical examination soon after his separation but 
failed to mention his hearing difficulties, weighs against his 
credibility.  In these circumstances, the Board finds that the 
length of time between the Veteran's separation from active duty 
in 1969 and first being diagnosed with bilateral hearing loss 
thirty-nine years later in 2008 is evidence which weighs against 
continuity of symptomatology.  See Maxson v. West, 12 
Vet.App.453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (service incurrence may be rebutted 
by the absence of medical treatment for the claimed condition for 
many years after service.)

Indeed, there is no medical evidence of record showing that the 
Veteran's claimed disorder is causally or etiologically related 
to his military service.  Although the Veteran asserts otherwise, 
competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  See Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004).  Thus, while the Board 
does not doubt the Veteran's sincere belief that his current 
hearing loss is related to service, the Veteran is not a medical 
professional competent to render an opinion on the medical 
etiology of his claimed disorders.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for bilateral hearing loss.  

Likewise, the Board finds that service connection is not 
warranted for bilateral hearing loss on a presumptive basis under 
38 C.F.R. §§ 3.307, 3.309 because the record does not show the 
Veteran's bilateral hearing loss manifested to a degree of 10 
percent or more in his first post-service year.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for bilateral 
hearing loss.  See 38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  Because 
the preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  See Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board 
concludes that service connection for bilateral hearing loss and 
is not warranted.

      B.  Tinnitus

In accordance with 38 U.S.C.A. § 1154(a) VA must give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim to disability benefits.  Medical evidence of a 
current disability and nexus is not always required to establish 
service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

Here, the Veteran claims that he was exposed to extreme noise 
while serving as an infantryman in the military and experiences 
ringing in his ears as a result.  As previously discussed, the 
Veteran provided credible testimony at his October 2008 and July 
2010 hearings, during which he explained that he was exposed to 
artillery, Army Carrier and rifle sounds, as well heavy combat 
engineer equipment noise while providing security for the Combat 
Engineers as they travelled through Vietnam.  He further stated 
that he was not provided any form of hearing protection during 
this time.  

Based on the Veteran's Military Occupational Specialty, his 
Abstract of Service verifying that he served six months in 
Vietnam, and his credible accounts of in-service noise exposure, 
the Board has conceded that the Veteran was exposed to noise 
while in service.  The question remains, however, whether the 
Veteran's reported tinnitus is related to the noise exposure in 
service.  

The Veteran's service treatment records are silent for any 
complaints and diagnosis of or treatment for tinnitus.  The April 
1968 enlistment and December 1969 separation examination reports 
contain no findings or complaints of tinnitus and clinical 
evaluation of his ears was shown to be normal on both 
examinations.  Thus, the service treatment records fail to 
establish the presence of a chronic disability in service.  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  Service 
connection may also be warranted if the competent and credible 
evidence of record establishes that the disability was incurred 
in service.  

During his personal hearing as well as his video conference 
hearing, the Veteran testified that since he can remember he has 
experienced a motor or fan-like ringing sound in his ears and 
accepted it as the norm, not understanding that it was a hearing 
deficiency until later on.  He described the tinnitus as a loud 
and constant ringing that "doesn't let up."  The Veteran stated 
that he did not have any noise exposure prior to service, and 
denied any post-service occupational noise exposure working as a 
painter, in sales and on a freight dock.  In an October 2008 
statement, the Veteran's wife states that since the beginning of 
their marriage, in the 1970s, the Veteran has complained of a 
constant "ringing" sound in his ears.  Based on the Veteran's 
assertion that he has always experienced this ringing sound in 
his ears since his time in service, the Board finds that the 
Veteran has related a history of post-service continuity of 
tinnitus symptomatology.  

The Veteran underwent VA audiological examination in January 2008 
during which the examiner reviewed the Veteran's claims file and 
medical history.  Based on the examination report, the Veteran 
stated that he experiences a constant ringing noise in his ears.  
The examiner diagnosed the Veteran with bilateral tinnitus, and 
opined that it is less likely than not that the Veteran's 
tinnitus is due to his military service because the Veteran 
reported to have noted his tinnitus years after active duty.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  
Nevertheless, when, after considering all the evidence, a 
reasonable doubt arises regarding a determinative issue, the 
benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107; 38 § 3.102.  

Initially, the Board finds that the Veteran's statements with 
respect to on-set of tinnitus in service and continuity of 
symptomatology are credible.  Furthermore, the Board notes that 
tinnitus is subjective, and the kind of condition which lay 
testimony is competent.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  Competency 
of evidence differs from weight and credibility.  The former is a 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.")  Given these definitions, the Board 
finds that the Veteran is competent to relate a history of noise 
exposure during service as well as in-service and post-service 
tinnitus.  

After carefully reviewing the evidence of record and resolving 
all reasonable doubt in his favor, the Board finds that the 
Veteran's current tinnitus cannot be reasonably disassociated 
from his conceded in-service exposure to loud noises.  Although 
the VA medical examiner opined that the Veteran's tinnitus is not 
likely related to service and that the Veteran did not note the 
onset of tinnitus until years after active duty, based on 
additional evidence submitted after the VA examination, it 
appears this opinion was based on an inaccurate understanding and 
limited overview of the facts.  During his October 2008 personal 
hearing, the Veteran testified he has "always heard a train 
noise" and "just thought [he] was hearing through the 
ventilation system."  Based on his testimony, it appears he 
always experienced a motor like sound in his ears, but accepted 
it as the norm, until he was informed otherwise by those around 
him, and learned that he actually had a hearing deficiency.  This 
assertion is echoed during his July 2010 videoconference hearing 
during which he testified that he had always heard motor and fan 
noises in his ears and did not realize what it was until later 
on.  Indeed, according to the October 2008 statement submitted by 
the Veteran's wife, he has complained of constant ringing in his 
ears since the beginning of their marriage.  Therefore, while he 
may not have understood the ringing sound in his ears to be 
tinnitus and did not report to have tinnitus until years after 
service, his hearing testimony reflects that he has experienced 
this sound since his service.  Thus, the Board concludes that the 
January 2008 VA examiner's statement is of limited probative 
value to the extent that he based his etiological opinion on an 
inaccurate understanding of the facts.  

When considering the Veteran's competent reported continuity of 
symptomatology since service, and indeed his competent lay 
assertions in support of his claim, the Board finds that the 
evidence is in at least equipoise as to whether the Veteran's 
current tinnitus is etiologically related to his active service.  
Upon resolution of all reasonable doubt in the Veteran's favor, 
the Board concludes that service connection is warranted for 
chronic tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


